Citation Nr: 1549271	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to November 1975 and from May 1980 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran and M.P. testified at a hearing before a Decision Review Officer (DRO) in April 2011.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

Affording the Veteran the benefit of the doubt,  the Veteran's current right knee degenerative joint disease is due to his service-connected left knee disability.


CONCLUSION OF LAW

The Veteran's right knee degenerative joint disease is caused by his service-connected left knee disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran seeks entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  He contends that his right knee disability was caused by his left knee disability.  He argues that when his left knee locks it causes his weight to be thrust onto the right knee.  

VA treatment records reveal that the Veteran has been diagnosed with tricompartmental degenerative changes of the right knee.  The records also reveal a diagnosis of degenerative joint disease of the right knee.

In September 2009 the Veteran was afforded a medical examination.  The Veteran reported that his bilateral knee disability existed since 1973 and that he was injured while cliff diving in 1972.  No opinion was rendered regarding the etiology of the Veteran's right knee disability. 

The Veteran was afforded a medical examination in August 2010.  The Veteran reported that the right knee disability had existed since 1990 and indicated that it occurred due to overcompensating for the left knee disability.  The Veteran was noted to have a normal posture and to walk with a normal gait.  Leg length was equal and the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  He did not require any assistive device for ambulation.  After physical examination and x-ray, the Veteran was diagnosed with degenerative arthritis of the right knee with scar joints.  The examiner rendered the opinion that the right knee disability was less likely than not the result of his left knee disability.  The rationale provided was that although there is a possibility that overcompensating for the left knee could result in additional stress to the right, 37 years had passed since his initial injury to the left knee.  If there was over compensation by the right knee then it should have manifested far earlier than the prior couple of years.  Further, the findings in the right knee showed early osteoarthritis which, although abnormal, was often found this the age group.  If there was evidence of severe degenerative changes in the right knee manifesting earlier than the 37 years that have passed since the injury then a connection between the right and left knee could be better substantiated.

In December 2010 a VA orthopedic attending physician reported:

Patient is impressed that his bad left knee has contributed to the problems with his right knee, and I cannot disagree that this is likely - - it certainly can happen just as [the Veteran] has concluded.

In May 2011 a VA orthopedic attending physician stated:

As has been asserted by [the Veteran], the problems with the left knee have resulted in injury to his right knee including the degenerative arthritis and the torn menisci.  Can this series of events - - repeated stress on a contralateral knee from the failing activity, giving away, locking, etc., of opposite knee - - result in just such damage as seen on x-ray and MRI studies?  It is my professional opinion that this series of events can occur.  

The Veteran was afforded a medical examination in July 2011.  The Veteran described gradual onset of right knee pain and correlated onset to altered gait secondary to left knee condition.  The Veteran's symptoms had progressed since onset.  His previous right knee diagnoses included medial meniscal tear and osteoarthritis.  He denied history of surgery or fracture.  He had undergone repeated multiple steroid and hyaluronic injections.  After physical examination, the diagnosis was mild tricompartmental arthritis and medial and lateral degenerative meniscal tears of the right knee.  The examiner rendered the opinion that the Veteran's right knee disability was less likely as not caused by or a result of his left knee disability.  The examiner reported that the Veteran's residual left knee strength, range of motion, alignment, and stability, while abnormal was still functional, and unlikely to initiate or aggravate a degenerative process in the Veteran's right knee.  The examiner stated that he would expect more advanced degenerative changes in the Veteran's right knee if his left knee was a contributing factor given the long-standing history of his left knee injury.

Based on a review of the record, and affording the benefit of the doubt to the Veteran, entitlement to service connection for a right knee disability, as secondary to service-connected left knee disability, is warranted.  

Treatment records reveal that the Veteran is current diagnosed with degenerative joint disease of the right knee.  

Evidence against the claim include the August 2010 VA examiner's opinion that it was less likely than not that the Veteran's right knee disability was the result of his left knee disability because disability should have manifested earlier and the type of knee abnormality was often found in the age group.  The examiner further indicated, however, that overcompensation for the left knee could result in additional stress to the right knee.  The examiner appears to have based the negative opinion on the fact that the findings in the right knee were not manifest until many years after the initial injury.  The Board finds this opinion to be inadequate as it is inconsistent.  The examiner notes that it is possible that overcompensation for the left knee could cause additional stress to the right knee, but is unclear why the length of time between development of the left knee disability and the diagnosis of a right knee disability is relevant.

The July 2011 examiner's negative opinion included the examiner's observation that he would expect more advanced degenerative changes in the Veteran's right knee if his left knee was a contributing factor given the long standing history of his left knee injury.  Although that examiner also appeared to focus on the length of time between the onset of the left and right knee disabilities, the examiner also commented that the current status of the Veteran's knee (the residual knee strength, range of motion, alignment, and stability), was unlikely to initiate or aggravate a degenerative process in the Veteran's right knee.  

Evidence in support of the claim include the December 2010 notation from a VA physician that it is likely that the Veteran's bad left knee contributed to his problems with his right knee.  In May 2011, a VA orthopedic attending physician indicated that problems with the left knee can result in the problems with the right knee.

The Board finds the evidence is at least in relative equipoise that the Veteran's left knee disability caused the Veteran's right knee disability, affording the Veteran the benefit of the doubt, service connection for right knee degenerative joint disease is granted.

ORDER

Service connection for right knee degenerative joint disease, as secondary service-connected left knee disability, is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


